Title: From Benjamin Franklin to Richard and Sarah Bache, 14 May 1781
From: Franklin, Benjamin
To: Bache, Richard,Bache, Sarah Franklin



Dear Son and Daughter,
Passy, May 14. 1781.
I received your pleasing Letters of Jan. 14. & 16. and one since of the 30th of March with the Newspapers. They gave me great Pleasure, as they inform’d of your Health and that of your dear Children. Ben is well, and writes to me pretty often. I have sent you by different Vessels a Number of his Letters. Inclos’d is a Copy of one of the late Ones. The Original has been sent you; but as that may Miscarry, I send you the Copy, that you may see his English. I send also the Roughs of my Answer to him, & a little Letter to his Tutor. If I had more Leisure, as I hope I shall, I would with Pleasure attend more nearly to his Education. But he is in good Hands. Did you receive the little Drawing of him which I sent you? I continue, Thanks to God, in good Health; but grow tired of my Trade, and long for Repose.
Mr de Marbois sent me an Account of my Daughter’s patriotic Activity in collecting for the Troops, inclosing a Paper publish’d on the Occasion, which has been translated here, & I send you a Copy.—
Mr. Bache’s Ink & Paper are too nigh of a Colour. If his writing was not itself very good, I should hardly be able to read it.
The Shilela I am afraid is lost, as it is so long since she sail’d and we hear nothing of her.
I am ever,


P.S. I have written to Congress requesting they would send somebody to supply my Place, and permit me to retire, for that I find the Business too heavy for me, and too confining, being oblig’d to perform all the Functions of Consul, Judge of Admiralty, Merchant, Banker, &c. &c. besides that of Minister. I have borne the Burthen as long as I could; but I find that Age requires Rest. Yet it is not my purpose to return immediately home, unless ordered; chusing rather to remain here till the Peace, among a People that love me & whom I love, than to hazard an English Prison. My proper Situation indeed would be in my own House, with my Daughter to take care of me & nurse me in case of Illness, and with her Children to amuse me; but as this cannot well be at present, we must manage as we can. My Friend and Neighbour M. Veillard has sent his Son to live some time in Philadelphia; he is a very deserving young Man. Do you, my Daughter be a Mother to him, and his Mother and Sister will be Daughters to me. It is a most amiable Family.
To Mrs Bache

